Citation Nr: 1623350	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although not explicitly addressed in this rating decision, the claim for a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In March 2011, the Veteran appeared for a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  The Veterans Law Judge that conducted the Veteran's March 2011 hearing has since retired.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707.  Therefore, the Veteran was offered a new hearing in a letter dated in February 2013.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran did not respond to the letter, and the Board proceeded with appellate consideration.

In May 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

In January and February 2015 additional medical evidence was received.  However, as discussed below, these treatment records were associated with the Veteran's claims file after the January 2015 supplemental statement of the case (SSOC) and have not been reviewed by the AOJ in relation to the issue of TDIU, nor were they accompanied by a waiver of AOJ review.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for a TDIU, as noted in the Introduction, since the issuance of the January 2015 supplemental statement of the case, new evidence has been added to the record without a waiver of AOJ consideration.  This new evidence consists of VA treatment records dated through January 17, 2015, and a February 2015 VA examination addressing the nature and severity of the Veteran's back disorder and how it impacts his ability to work.  In March 2016 a notice was sent to the Veteran and his representative informing them of the need for a waiver; however, no response was received.  Therefore, a remand is necessary in order for the AOJ to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

As noted, the Veteran is seeking entitlement to a TDIU due to his service-connected disabilities.  In a February 2015 submission, the Veteran's representative argued that the Veteran should be afforded extra-schedular consideration.  The Board notes that the Veteran is currently service connected for anxiety disorder (30 percent, effective September 11, 2010), for lumbosacral strain, with underlying mild retrolisthesis of L5 upon S1 and degenerative arthritis (10 percent, effective August 18, 2006, and 20 percent, effective April 14, 2009), asthma (10 percent, effective August 18, 2006).  The Veteran's disability combination only results in a 50 percent rating.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2015).  Upon remand, the AOJ should consider whether referral for consideration of an extra-schedular TDIU rating is appropriate. 

While on remand, the AOJ should associate any updated VA treatment records dated from January 17, 2015, with the Veteran's claims file and request that he identify any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file VA treatment records dated from January 17, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claim.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2015 supplemental statement of case, to specifically include VA treatment records and the February 2015 VA examination report referable to the Veteran's back disability.  In addition, the AOJ should consider whether referral for consideration of an extraschedular TDIU rating is appropriate.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



